     Case 1:20-cv-00778-NONE-JLT Document 12 Filed 07/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    OLD REPUBLIC GENERAL INSURANCE                     Case No: 1:20−CV−00778−NONE−JLT
      CORPORATION,
12                                                       PROPOSED ORDER RE: SECOND
                     Plaintiff                           AMENDED COMPLAINT AND ANSWERS
13                                                       THERETO
14            vs.                                        (Doc. 11)

15    AMTRUST INTERNATIONAL
      UNDERWRITERS LTD., et al.,
16
                     Defendants
17

18            The Court GRANTS the stipulation (Doc. 11) as follows:
19    1.      Old Republic General Insurance Company is granted leave to file a second amended
20    complaint;
21    2.      The answers filed by the defendants previously are deemed to be answers to the second
22    amended complaint, unless a party files a timely answer to the second amended complaint.
23

24    IT IS SO ORDERED.

25         Dated:   July 15, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
